NO. 12-13-00286-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

TA'VARIS JONES,                                    §      APPEAL FROM THE 159TH
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      ANGELINA COUNTY, TEXAS



                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction.            Following a guilty plea,
Appellant was convicted of assault family violence, and his sentence was imposed in open court
on July 24, 2013.
       An appeal is perfected when notice of appeal is filed within thirty days after the day
sentence is imposed or suspended in open court when, as in this case, no motion for new trial is
timely filed. See TEX. R. APP. P. 26.2(a)(1). Therefore, Appellant’s notice of appeal was due to
have been filed on or before August 23, 2013. Appellant did not file his notice of appeal until
August 29, 2013. Consequently, the notice of appeal was untimely.
       On September 10, 2013, this court notified Appellant that his notice of appeal was
untimely filed and that there was no timely motion for an extension of time to file the notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3. In response, on September 16,
2013, Appellant filed a motion to extend the time for filing his notice of appeal.
       An appellate court may extend the time for filing a notice of appeal if, within fifteen days
after the deadline for filing the notice of appeal, the appellant files a notice of appeal in the trial
court and a motion complying with Texas Rule of Appellate Procedure 10.5(b) in the appellate
court. TEX. R. APP. P. 26.3. In this case, Appellant’s motion for extension of time was due to
have been filed on or before September 9, 2013. See id. However, Appellant did not file his
motion until September 16, 2013. Therefore, his motion was untimely and did not extend the
time for filing his notice of appeal. See id.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 25, 2013


                                        NO. 12-13-00286-CR


                                       TA'VARIS JONES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 159th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2012-0491)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.